internal_revenue_service number release date index number ---------------------------- -------------------------------- ------------------------------- re ----------------------------------------- -------------------- - legend department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-139067-04 date may -------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- testator granddaughter trust -------------------------------------------------------------------- ------------------------------- bank descendants’ trust --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------- date trustee x y z dear ------------- ---------------- ------------------------------- ---- -- ---- this is in response to a letter dated date requesting rulings with respect to federal estate and generation-skipping_transfer gst tax consequences of the proposed exercise of a power_of_appointment the facts and representations submitted are summarized as follows testator died on date date is prior to date pursuant to paragraph of testator’s will all the rest residue and remainder of testator’s estate was divided into as many parts of equal value as testator had children surviving for the purposes of such division any child who shall predecease testator leaving issue who survives testator shall be considered as surviving testator thereupon each part shall be divided into as many shares of equal value as the child for whom such part was created have children surviving testator provided however that for the purposes of such plr-139067-04 subdivision into shares any of testator’s grandchildren who predecease testator leaving issue who survive testator shall be considered as surviving paragraph provides that the shares created under paragraph are given to the trustees in trust as provided in testator’s will the trusts created by the provisions of this paragraph are sometimes referred to as the residuary trusts paragraph provides that each share of testator’s residuary_estate given to the trustees under the provisions of paragraph shall constitute the trust estate of a separate trust for each of testator’s grandchildren including a predeceased grandchild who leaves issue surviving testator it is testator’s intent that by the gifts under paragraph testator shall create a residuary_trust for each of her grandchildren on a per stirpes basis as if all of testator’s children had predeceased her trust is a residuary_trust created for the benefit of granddaughter created under paragraph sec_5 and of testator’s will the trustee of trust is bank pursuant to paragraph of testator’s will during the period from the date of testator’s death until x years and y months thereafter the trustee of trust shall distribute currently and periodically and at least semi-annually the net_income of the trust estate for charitable purposes after x years and y months have expired from the date of testator’s death the income of the trust estate of trust may be accumulated and retained in whole or in part or trustee from time to time may distribute to any one or more of the members of a class of persons composed of granddaughter granddaughter’s spouse granddaughter’s issue and the spouse of granddaughter’s issue such amounts of the trusts as in the sole discretion of the trustee may be in the best interest of the distributees such distributions may be made without regard to any requirement of equality among distributees or to the fact that any ancestor of a distributee may be eligible to receive distributions all distributions of corpus made under the provisions of this paragraph shall be subtracted without interest from the share if any of the recipient or the persons taking such recipient’s place by right of representation on termination of trust unless such person is the only one entitled to share in such distribution trust shall terminate x years and y months from the date of testator’s death or upon the death of granddaughter whichever is later upon termination the trust estate shall be distributed to one or more persons or corporations in such shares manner and proportion as granddaughter may appoint by will but if such power_of_appointment shall not be exercised to the issue of granddaughter if granddaughter has no issue then living then the trust estate shall be distributed to the issue of the closest lineal ancestor of granddaughter which ancestor was one of testator’s issue and has issue then living but if none of such issue is then living to testator’s issue plr-139067-04 paragraph provides that the powers of appointment granted in testator’s will shall be exercised by a separate clause in the last will of the donee of such power which clause identifies such power_of_appointment by specific reference and disposes only of property subject_to such power_of_appointment such donee shall not make such appointment in favor of himself or herself his or her creditors his or her estate or the creditors of his or her estate it is represented that no additions actual or constructive have been made to trust subsequent to date granddaughter intends to exercise her testamentary special_power_of_appointment in paragraph b of her will paragraph b i of granddaughter’s will appoints specific cash amounts from trust to each of granddaughter’s five children paragraph b ii of granddaughter’s will appoints the remainder of the property held in trust to the trustee in its capacity of trustee of descendants’ trust descendants’ trust is a revocable_trust with no assets and the trustee is directed to refuse to accept any property other than that received through granddaughter’s exercise of her power_of_appointment descendants’ trust was initially executed by the trustee upon receipt of a non-refundable inception fee of dollar_figurez upon granddaughter’s death in addition to the specific exercise of her power_of_appointment to granddaughter’s children in her will paragraph a of the descendants’ trust provides for additional outright cash distributions which are distributable from the descendants’ trust to granddaughter’s children paragraph sec_2 and create and fund with respect to the remainder of the descendants’ trust a number of separate equal trusts each of which is irrevocable and is for the respective primary benefit s of certain of granddaughter’s grandchildren and descendants of any grandchild who may be deceased at the time of granddaughter’s death during the term of each trust the trustee may distribute to the beneficiary of such trust such amounts of the trust estate including the net_income thereof as the trustee may determine to be sufficient to provide for the health education maintenance and support of the beneficiary in a standard of living equivalent to that to which the beneficiary was accustomed at the date of the death of granddaughter pursuant to paragraph of descendants’ trust each of granddaughter’s grandchildren is given a testamentary special_power_of_appointment with respect to the trust estate of the descendants’ trust created for his or her benefit exercisable only in favor of one or more members of a class of persons comprised of the then living described grandchildren or more remote issue of granddaughter or to the trustee of any trust created hereunder for such person’s benefit but in no event shall such power be exercisable by the beneficiary in favor or for the benefit of the beneficiary the creditors of the beneficiary the beneficiary’s estate or the creditors of the beneficiary’s estate plr-139067-04 paragraph sec_4 and of descendants’ trust provide that no trust or power_of_appointment including a power contained in a_trust that itself may be created through the exercise of a power shall continue in effect for longer than one day prior to the expiration of twenty-one years after the death of the last to die of all of the issue of testator who were living at testator’s death on date the sole trustee of descendants’ trust is bank paragraph c ii of the descendants’ trust provides for a a beneficiary’s removal of the corporate trustee only for good cause as defined in the trust instrument b the beneficiary’s appointment of a successor corporate trustee c the removal by the beneficiary of any non-corporate successor trustee and d further prohibits the appointment as successor trustee of i any beneficiary of any trust created in the descendants’ trust ii a person owing any duty_of support or other financial obligation to any such beneficiary or iii a related or subordinate_person with respect to the beneficiary within the meaning of sec_672 of the code you have asked for the following rulings the power_of_appointment granted granddaughter in testator’s will is not a general_power_of_appointment under sec_2041 the exercise by granddaughter of such power_of_appointment will not result in the inclusion in granddaughter’s gross_estate for federal estate_tax purposes of the property subject_to such power pursuant to sec_2041 the exercise by granddaughter of such power_of_appointment will not create other powers of appointment which can be exercised to postpone the final vesting of any property interest subject_to such power for a period of time without regard to the date of the creation of granddaughter’s power_of_appointment under sec_2041 the exercise of granddaughter’s power_of_appointment will not constitute an actual or constructive_addition to granddaughter’s trust under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the existence exercise or release of the testamentary powers of appointment granted to granddaughter’s grandchildren in the descendants’ trust will not subject such property which is subject_to such powers of appointment to gst tax pursuant to section b a of the act and sec_26_2601-1 of the regulations the existence exercise or release of the powers of appointment granted to granddaughter’s grandchildren in the descendants’ trust will not result in inclusion in sec_2041 provides in part that the value of the gross_estate shall plr-139067-04 such grandchildrens’ estates for federal estate_tax purposes of the property interests in such trusts as are subject_to such powers of appointment under sec_2041 or include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that to the extent of any property with respect to which the decedent by will or by disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 sec_2036 or sec_2037 exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 and b of the estate_tax regulations provide that a power_of_appointment is not a general power if by its terms it is either exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life sec_2041 provides that the term general_power_of_appointment means under c a power is limited by an ascertainable_standard if the plr-139067-04 sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the act and sec_26_2601-1 the generation- skipping transfer gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date and no addition actual or constructive was made to the trust after that date this rule does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse of the power becomes effective and is not considered a transfer under a_trust that was irrevocable on date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years in the present case trust was created under testator’s will effective on testator’s date of death on date thus trust was irrevocable before date and is exempt from gst tax a representation was made that there have been no constructive or actual additions to trust since date paragraph of testator’s will expressly limits and restricts the exercise of the moreover under the terms of testator’s will trust shall remain in force and effect plr-139067-04 power_of_appointment by providing that the power holder shall not make such appointment in favor of himself or herself his or her creditors his or her estate or the creditors of his or her estate accordingly granddaughter’s testamentary_power_of_appointment is not a general_power_of_appointment as described in sec_2041 further any discretionary distributions made under trust are specifically limited to the trustee no beneficiary may participate even if the beneficiary is acting as a trustee in the exercise of any discretionary distribution to or for his or her benefit for no longer than years after the death of the last to die of all of testator’s issue living at her death in exercising the power_of_appointment granted granddaughter granddaughter’s will provides that if granddaughter’s exercise of her power_of_appointment creates another power_of_appointment the ‘other power’ the other power shall not be exercisable or exercised directly or indirectly to postpone the final vesting of any estate or interest in or suspend the absolute ownership or power of alienation of any property with respect to which granddaughter exercised the exercised power for longer than one day prior to the expiration of years after the death of the last to die of all of the issue of testator who were living on the date of testator’s death on date descendants’ trust also provides that no power_of_appointment shall be exercised that shall cause or permit the vesting of any property interest for a period beyond years after the last to die of all of the issue of testator who were living at her death on date thus under granddaughter’s will granddaughter’s power is not being exercised in a manner that may postpone or suspend vesting of the trust corpus for a period measured from the date of creation of the trust extending beyond any life in being plu sec_21 years appointment under her will will not create another power which can be exercised in a manner that postpones the vesting of any estate or interest or suspends the absolute ownership or power of alienation of the property of any trust held under the terms of the proposed will for a period without regard to the date of the creation of granddaughter's power and of trust further the testamentary exercise of granddaughter's limited power of consequently granddaughter’s testamentary exercise of her power_of_appointment will not result in the generation-skipping_transfer_tax becoming applicable to the property passing pursuant to the appointment to the descendants’ trust follows the power_of_appointment granted granddaughter in testator’s will is not a accordingly based on the facts submitted and representations made we rule as general_power_of_appointment as defined in sec_2041 plr-139067-04 the exercise by granddaughter of such power_of_appointment will not result in the inclusion in granddaughter’s gross_estate for federal estate_tax purposes of the property subject_to such power pursuant to sec_2041 the exercise by granddaughter of such power_of_appointment will not create other powers of appointment which can be exercised to postpone the final vesting of any property interest subject_to such power for a period of time without regard to the date of the creation of granddaughter’s power_of_appointment under sec_2041 the exercise of granddaughter’s power_of_appointment will not constitute an actual or constructive_addition to granddaughter’s trust under section b a of the act and sec_26_2601-1 the existence exercise or release of the testamentary powers of appointment granted to granddaughter’s grandchildren in the descendants’ trust will not subject such property which is subject_to such powers of appointment to gst tax pursuant to section b a of the act and sec_26_2601-1 the existence exercise or release of the powers of appointment granted to granddaughter’s grandchildren in the descendants’ trust will not result in inclusion in such grandchildrens’ estates for federal estate_tax purposes of the property interests in such trusts as are subject_to such powers of appointment under sec_2041 or sec_2041 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not ruling on the gift_tax and income_tax consequences of the transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-139067-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
